BUCKLEY, Senior Circuit Judge.*
Opinion filed by Chief Judge HARRY T. EDWARDS, concurring in the denial of the petition for rehearing.
Opinion filed by Circuit Judge KAREN LeCRAFT HENDERSON, concurring separately.

ORDER

PER CURIAM:
Upon consideration of appellee’s petition for rehearing, filed on July 19, 2000, and the response thereto, it is
ORDERED that the petition for rehearing be denied.

 Senior Judge Buckley was a member of the panel which decided United States v. Schaffer, 214 F.3d 1359 (D.C.Cir.2000), at issue in the instant petition for rehearing. Having retired on October 1, 2000, however, Senior Judge Buckley did not participate in the consideration of the petition for rehearing.